Citation Nr: 0808046	
Decision Date: 03/10/08    Archive Date: 03/17/08

DOCKET NO.  06-12 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas

THE ISSUE

Entitlement to higher initial rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to March 
1970, including combat service during the Vietnam War, and 
his decorations include the Purple Heart Medal and the Combat 
Action Ribbon.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that granted 
service connection for PTSD and assigned a 30 percent rating, 
effective March 31, 2005.  


FINDING OF FACT

The veteran's PTSD is productive of occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as depression, suicidal thoughts, disturbances 
of motivation and mood, nightmares and difficulty in 
establishing and maintaining effective work and social 
relationships.


CONCLUSION OF LAW

The criteria for an initial 50 percent evaluation for PTSD 
have been met.  38 U.S.C.A. § 1155 (West 2007); 38 C.F.R. § 
4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's PTSD claim arises from his disagreement with 
the initial evaluations following the grant of service 
connection.  Courts have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required, and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).

As to VA's duty to assist, the RO has obtained his service 
medical records and post-service records of his treatment for 
PTSD.  Further, in May 2005 and June 2006, he was afforded 
formal VA psychiatric examinations to determine the nature, 
extent and severity of his psychiatric disability.  Thus, VA 
has satisfied this duty as well.

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule).  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.  When rating a 
service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  As the veteran has challenged the initial rating 
assigned following the grant of service connection, the Board 
must consider if staged ratings are appropriate.  Fenderson 
v. West, 12 Vet. App. 119 (1999).

Ratings for disabilities are determined by comparing the 
veteran's symptoms with criteria listed in VA's Rating 
Schedule, which is based, as far as practically can be 
determined, on average impairment in earning capacity.  
Separate diagnostic codes identify the various disabilities.  
See 38 C.F.R. Part 4.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

Under Diagnostic Code 9411, a 30 percent disability rating is 
warranted for PTSD when there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
occasional panic attacks, chronic sleep impairment, mild 
memory loss (such as forgetting names, directions, recent 
events).

A 50 percent rating requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating is assigned when the psychiatric 
condition produces occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.

A 100 percent rating is assigned when there is total 
occupational or social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place, memory loss for names of 
close relatives, own occupation, or own name.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) and the United States Court of Appeals for 
Veterans Claims (Court) have held that the symptoms listed in 
38 C.F.R. § 4.130 are the appropriate rating criteria for 
evaluating psychiatric disabilities, and that the criteria 
listed in the Fourth Edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV) supplement, but do not replace, the 
criteria listed in the general rating formula.  Sellers v. 
Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004); Mauerhan 
v. Principi, 16 Vet. App. 436, 442 (2002).  A Global 
Assessment of Functioning (GAF) score is based on a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  
In addition, the Court has held that a GAF score is only one 
factor in determining a veteran's disability rating.  See 
Brambley v. Principi, 17 Vet. App. 20, 26 (2003); Bowling v. 
Principi, 15 Vet. App. 1, 14 (2001).  

Here, the veteran's VA treatment records, dated from March 
2004 to September 2005, and his statements and testimony, 
show various PTSD symptoms, including an exaggerated startle 
response, intrusive thoughts, flashbacks, sleep disturbance, 
nightmares, irritability, anxiety, anger, and problems with 
memory.  The veteran also stated in June 2006 testimony that 
he had recently begun experiencing panic attacks three or 
four times per week.  He has denied experiencing auditory and 
visual hallucinations but acknowledging having suicidal 
ideations and noted a history of at least three suicide 
attempts.  He has also denied having homicidal ideation.  
Despite these symptoms, the veteran has generally been 
maintained employment as a security guard and a truck driver 
over the last ten years.  He has also been able to accompany 
his wife on brief trips to the store, attend church with her 
a few times per month, and interact with his friends, 
including fellow veterans with PTSD.  The veteran also noted 
that his hobbies included fishing, but indicated that he had 
not engaged in this activity in recent years.  

The veteran had VA psychiatric examinations in May 2005 and 
June 2006.  At the time of the May 2005 examination, the 
veteran complained of nightmares related to his combat 
experiences in Vietnam.  He reported that these dreams 
occurred four to five times per week and that they frequently 
awakened him; he added that on some occasions he was able to 
fall back to sleep, but on other occasions he was not.  The 
veteran also reported experiencing frequent thoughts and 
memories of lost comrades, including eight individuals from 
his hometown who died in Vietnam.  Further, the veteran 
reported a history of major depression and substance use.  He 
acknowledged ongoing feelings of anger and agitation, which 
motivated him to "drink a lot," sometimes to the point of 
intoxication.  He also reported a hyperactive startle 
response to noise.  However, the veteran stated that he was 
"not too uncomfortable in crowds" and was able to go to 
restaurants and large stores as well as participate in group 
activities, such as VFW meetings.  He further stated that his 
pastimes included watching war movies, which brought back 
memories of his combat service.  He denied feelings of 
animosity when he encountered persons of Vietnamese ancestry.  

Mental status examination revealed an anxious and depressive 
mood.  The veteran's speech was noted to be coherent, and 
normal in rate, rhythm, and tone.  His thought process was 
essentially logical and goal directed.  His thought content 
evidenced no overt or reported signs of psychosis, delusion, 
or hallucination.  His cognitive functions were determined to 
be grossly intact.  The veteran denied suicidal or homicidal 
ideations.  His insight was somewhat limited, but his 
judgment was noted to be good.  The veteran reported that he 
was not currently seeking treatment for his PTSD symptoms.

With regard to his occupational history and current daily 
activities, the veteran reported that he had recently lost 
his job as a security guard after suffering an on-the-job 
injury and testing positive for methamphetamines.  He 
presently occupied himself with volunteer work at the VFW and 
yard work.  He also reported spending a significant amount of 
time visiting friends and family.  He did not describe or 
evidence any interpersonal isolation.  As to his social 
history, the veteran reported that he had been married for 
four years to his second wife, but noted that they were "not 
getting along too well" at the present time.  The veteran 
attributed his marital problems to his active involvement in 
the VFW and his inability to find work.

Based upon the above, the examiner diagnosed the veteran as 
having PTSD and estimated that his GAF score was 54.  He 
opined that the veteran's PTSD symptoms did not preclude 
employment and that his thought processes and communication 
skills did not show signs of impairment.  The examiner also 
commented that the veteran's psychiatric disability met the 
criteria for diagnosis of both alcohol abuse and an 
adjustment disorder with depressed mood secondary to his job 
loss.  

On VA psychiatric examination in June 2006, the veteran 
reported nightmares involving drowning that occurred several 
times per week.  However, the veteran stated that he did not 
know what these dreams were related to.  He further stated 
that his wife would not sleep with him because he was so 
restless in bed and that lately he had not been getting any 
sleep at all.  The veteran also complained that he was angry 
and depressed, adding that he did not want to be around 
anyone anymore and did not know why he felt this way.  
Additionally, the veteran reported occasional intrusive 
thoughts that were connected to his Vietnam experiences, 
including memories of servicemen he knew who were killed and 
one whose burial he attended.  As on previous examination, he 
reported a heightened startle response.  He further stated 
that because of his limited earnings, he was not able to 
"mix and mingle," and that he generally waited in the car 
while his wife shopped.  He professed a habit of starting 
movies but not finishing them.  He also stated that he could 
not remember the last time he saw someone of Vietnamese 
ancestry, and did not know how he would react if he met such 
a person.

Mental status examination revealed a generally euthymic mood, 
with some dysphoria, and an affect appropriate to content.  
As with his previous examination, the veteran's speech was 
found to be coherent, and normal in rate, rhythm, and tone.  
His thought processes and associations were noted to be 
logical and tight, evidencing no overt or reported signs of 
psychosis, delusion, or hallucination.  His memory was 
determined to be grossly intact.  Unlike on previous 
examination, the veteran reported having suicidal thoughts, 
but denied any attempts to take his own life.  He continued 
to deny any homicidal ideations.  His insight remained 
somewhat limited, and his judgment was still noted to be 
good.  Additionally, the veteran reported that he was not 
currently seeking mental health treatment.

With regard to his occupational history and current daily 
activities, the veteran stated that during the last year, he 
had worked as a truck driver in a business that he ran with 
his wife.  However, the veteran stated that he had stopped 
working five weeks earlier after hurting his shoulder in an 
accident in which a woman driver had pulled in front of his 
truck.  He presently occupied himself playing computer games, 
but reported having diminished interest in all activities.  
He stated that he did not visit with anyone.  Additionally, 
the veteran reported drinking one or two times per week, 
often to the point of intoxication.  He stated that he 
sometimes drank at home and other times at the VFW.  He 
stated that he could not remember the last time he took 
drugs.  As to his social history, the veteran reported that 
he was still married to his second wife, but that they were 
not close and had separated briefly because of his anger and 
aggressiveness.

After examining the veteran and reviewing his claims file, 
the VA examiner opined that he did not see any worsening of 
the veteran's PTSD symptoms or any evidence that a 
significant change in his functioning was likely to occur 
over the next six to twelve months; he estimated that his GAF 
score was 54

Thus, both VA examiners assigned GAF scores of 54.  Under 
DSM-IV, a GAF score of 54 reflects some moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or coworkers).  See Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-
IV).

After a careful review of the lay and medical evidence, and 
in particular the GAF scores assigned during the course of 
this appeal, and resolving all reasonable doubt in the 
veteran's favor, the Board finds that the evidence support 
entitlement to an initial 50 percent rating for the veteran's 
PTSD.  In reaching this conclusion, the Board points out that 
the medical and lay evidence shows that the disability is 
productive of moderate to severe occupational and social 
impairment, with reduced reliability due to such factors as 
depression and suicidal thoughts.  The Board notes that a 50 
percent rating is consistent with the GAF scores of 54 
assigned during the appeal.  

The Board further finds, however, that the preponderance of 
the evidence is against a finding of entitlement to an 
evaluation in excess of 50 percent.  Not only do the GAF 
scores show severity consistent with a 50 percent rating, but 
the evidence shows that the condition is not manifested by 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to obsessional 
rituals that interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control, such as unprovoked irritability 
with periods of violence; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances, including work or a work-like 
setting; and an inability to establish and maintain effective 
relationships.  

Further, as an initial rating case, consideration has been 
given to whether staged rating was appropriate; however, the 
Board finds the veteran's PTSD was not more than 50 percent 
disabled due to his PTSD at any time during this appeal.  

The above determination is based on application of provisions 
of the VA's Schedule for Rating Disabilities.  There is no 
showing that the veteran's PTSD reflects so exceptional or 
unusual a disability picture as to warrant the assignment of 
an evaluation higher than 50 percent on an extraschedular 
basis.  See 38 C.F.R. § 3.321(b)(1).  There is no indication 
that his PTSD results in marked interference with employment 
i.e., beyond that contemplated in the 50 percent rating.  The 
condition is also not shown to warrant frequent, or indeed, 
any periods of hospitalization, or otherwise render 
impractical the application of the regular schedular 
standards.  In light of the above, the Board is not required 
to remand the claim to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 
9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 
88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

Subject to the law and regulations governing payment of 
monetary benefits, an initial 50 percent rating for PTSD, is 
granted.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


